Citation Nr: 1115013	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-25 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  

2.  Entitlement to an increase in a 40 percent rating for residuals of an undiagnosed illness, currently listed as including polymyalgias, polyarthralgia, fatigue, abdominal pain, diarrhea, and depression.  

3.  Entitlement to a separate compensable rating for depression.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  

5.  Entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a left knee disability in July 2001.  



REPRESENTATION

Appellant represented by:	Sheila M. G. Mitchell, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and November 2007 RO rating decisions.  The July 2006 RO decision denied an increase in a 40 percent rating for residuals of an undiagnosed illness, currently listed as including polymyalgias, polyarthralgia, fatigue, abnormal pain, diarrhea, and depression.  By this decision, the RO also denied a TDIU rating.  The Veteran provided testimony at a personal hearing at the RO in January 2007.  

The November 2007 RO decision reopened and denied the Veteran's claim for entitlement to service connection for a low back disability on a de novo basis.  By this decision, the RO also denied entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a left knee disability in July 2001.  The Veteran provided testimony at a personal hearing at the RO in September 2008.  

The Board observes that the July 2006 RO decision (noted above) reopened and denied the Veteran's claim for entitlement to service connection for a low back disability on a de novo basis. The Board notes, however, that service connection for a low back disability was previously denied in a final December 1998 RO decision.  Therefore, the Board must address whether the Veteran submitted new and material evidence to reopen his claim for entitlement to service connection for a low back disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Additionally, the Board observes, as discussed above, that the issue of entitlement to an increase in a 40 percent rating for residuals of an undiagnosed illness, currently listed as including polymyalgias, polyarthralgia, fatigue, abdominal pain, diarrhea, and depression is presently on appeal.  In an October 2010 informal hearing presentation, the Veteran's representative raised the issue of entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).  The Board notes that although the Veteran's representative has raised the issue of entitlement to service connection for a psychiatric disorder (depression), to include PTSD, the Veteran is already service-connected for depression as part of his service-connected residuals of an undiagnosed illness, currently listed as including polymyalgias, polyarthralgia, fatigue, abdominal pain, diarrhea and depression.  Therefore, the Board will address an additional issue of entitlement to a separate compensable rating for depression.  

Further, the Board notes that in a January 2007 RO hearing, the Veteran's representative raised the issue of entitlement to service connection for arthritis of multiple joints, to include as secondary to service-connected residuals of an undiagnosed illness currently listed as including polymyalgias, polyarthralgia, fatigue, abdominal pain, diarrhea, and depression.  As discussed above, in an October 2010 informal hearing presentation, the Veteran's representative raised the issue of entitlement to service connection for PTSD.  Those issues have not been addressed by the agency of original jurisdiction.  As such, they are referred to the RO for action deemed appropriate.  

The present Board decision addresses the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  The issue of the merits of the claim for entitlement to service connection for a low back disability, as well as the issues of entitlement to an increase in a 40 percent rating for residuals of an undiagnosed illness, currently listed as including polymyalgias, polyarthralgia, fatigue, abdominal pain, diarrhea, and depression; entitlement to a compensable rating for depression; entitlement to a TDIU rating; and entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R § 4.30 based on surgery for a left knee disability in July 2001, are all addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a low back disability in December 1998, and the Veteran did not appeal.  

2.  Evidence submitted since then includes some evidence which is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1998 RO decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) require VA to notify the veteran of any evidence that is necessary to substantiate all elements of his claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In light of the favorable determination with respect to whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability, and the need to remand for additional information with regard to the merits of the issue, no further discussion of VCAA compliance is needed at this time.  

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The RO denied service connection for a low back disability in December 1998.  The December 1998 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the December 1998 RO rating decision included the following: the Veteran's service treatment records; post-service private and VA treatment records; VA examination reports; a lay statement; and the Veteran's own statements.  The RO denied service connection for a low back disability (lumbar disc syndrome with degenerative disc disease), to include as due to an undiagnosed illness, on the basis that such disability involved a known clinical diagnosis which was not incurred in, caused by, or aggravated during, service.  The RO noted that the Veteran was seen once during service for a back disorder when he strained his back during a road march in January 1987.  The RO indicated that the earliest post-service medical evidence showing a low back disability was in February 1997.  It was reported that, at that time, the Veteran stated that he had low back pain for the previous three to four months and that a magnetic resonance imaging (MRI) scan showed minimal degenerative changes.  The RO indicated that lumbar disc syndrome with degenerative disc disease was initially diagnosed in July 1997.  The RO noted that because the Veteran's low back disability involved a known clinical diagnosis, service connection could not be established by presumption under the special rules for undiagnosed illness.  The RO reported that the evidence of record did not show that the Veteran's service-connected disabilities had any role in producing his low back disability.  

The evidence received since the December 1998 RO decision includes the following:  additional post-service private and VA treatment records; VA examination reports; a lay statement; and statements and testimony from the Veteran.  

A January 2001 VA rheumatology consultation report noted that the Veteran complained of polyarthralgia of the hands, wrists, elbows, and shoulders.  He also reported that he had low back pain.  The Veteran stated that since 1991 he had noticed low back pain and that he then noticed bilateral knee pain and then bilateral shoulder pain.  He indicated that he subsequently noticed bilateral elbow, hand, and wrist pain.  The assessment included polyarthralgias hands/wrists/elbows/shoulders) and low back pain.  

A January 2001 radiological report, as to the Veteran's pelvis, indicated that the Veteran had a history of progressively decreased lateral range of motion of the neck for several years.  It was also noted that the Veteran had low back pain for nine years that was progressively worsening.  There was a notation that the Veteran should be evaluated for seronegative spondyloarthropathies.  The impression was a normal pelvis.  

An April 2007 VA spine examination report noted that the Veteran's claims file was reviewed.  There was also a notation, however, that medical records were not requested by the RO and that the only medical records in Computerized Patient Record System (CPRS) were past VA examinations.  The Veteran reported that he had degenerative disc disease of the lumbar spine that had its onset in 1987.  He indicated that he pulled a muscle in his lower back, at that time, and that he didn't pay any attention.  The Veteran stated that when his joint pain started in the lower back region, an X-ray revealed a bulging disc.  

The diagnosis was radiographic evidence of early degenerative disc disease at L4-L5 of the lumbar spine, with no functional impairments of the lumbar spine.  The examiner indicated that the Veteran was diagnosed with lumbar strain while in the military and that such condition apparently resolved because there was no further functional interference from his back pain, no profile was issued to restricted duties, and he had a normal discharge examination.  The examiner stated that, additionally, there was documentation revealing that the Veteran reported that he hurt his back while lifting at his civilian employment.  The examiner remarked that there was also no documentation of a back condition from the time of the Veteran's discharge until nearly ten years later.  

In his August 2007 substantive appeal, the Veteran stated that he did not undergo X-rays, as to his back, when he was discharged from the military.  He reported that he had had low back pain with radiation down his right leg since his release from active military service.  

At the September 2008 RO hearing, the Veteran testified he was on a road march during service when injured his low back.  He stated that he was told that he had sprained the lower part of his back.  The Veteran reported, however, that he was also having pain and numbness down his left leg.  He indicated that he continuously had pain in his low back from that point on, with off and on pain.  He reported that he worked on bulldozers during service and that he did a lot of bending and lifting and that he continued to have back pain during that time.  The Veteran stated that he treated his low back pain with over-the-counter medications such as Doan's back pills and Tylenol.  

The Board observes that in the evidence available at the time of the December 1998 RO decision, there was no specific evidence relating the Veteran's current low back disability to his period of service.  In the evidence received since the December 1998 RO decision, there is a January 2001 VA rheumatology consultation report that noted that the Veteran reported that since 1991, he had noticed low back pain.  The assessment included low back pain.  Additionally, a January 2001 radiological report, as to the Veteran's pelvis, noted that the Veteran had low back pain for nine years that was progressively worsening.  The impression did not refer to any low back problems.  Further, at an April 2007 VA spine examination report, the Veteran reported that he had degenerative disc disease of the lumbar spine that had its onset in 1987.  Although the examiner provided a negative opinion as to the Veteran's claim, the Veteran still reported the onset of his low back during his period of service.  The diagnosis was radiographic evidence of early degenerative disc disease at L4-L5 of the lumbar spine, with no functional impairments of the lumbar spine.  This evidence will be considered credible for the purposes of determining whether new and material evidence has been submitted.  

The Board also notes that in his August 2007 substantive appeal, the Veteran reported that he had had low back pain with radiation down his right leg since his release from active military service.  Also, at the September 2008 RO hearing, the Veteran testified that he was on a road march during service when injured his low back.  He stated that he was told that he had sprained the lower part of his back.  The Veteran reported, however, that he was also having pain and numbness down his left leg.  He indicated that he continuously had pain in his low back from that point on, with off and on pain.  The Board observes that the Veteran is competent to report a low back injury during service, low back symptoms in service, continuous low back symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the hearing testimony will be considered credible for the purposes of determining whether new and material evidence has been submitted.  

The Board finds that the January 2001 VA treatment entries noted above and the April 2007 VA spine examination report, as well as the September 2008 hearing testimony, are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a current low back disability stemming from the Veteran's period of service.  

Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the December 1998 RO decision is new and material, and thus the claim for service connection for a low back disability is reopened.  This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of service connection for a low back disability is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  


ORDER

New and material evidence having been submitted, the claim for service connection for a low back disability, is reopened, and to this extent only, the benefit sought on appeal is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for a low back disability; entitlement to an increase in a 40 percent rating for residuals of an undiagnosed illness, currently listed as including polymyalgias, polyarthralgia, fatigue, abdominal pain, diarrhea, and depression; entitlement to a separate compensable rating for depression; entitlement to a TDIU rating; and entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a left knee disability in July 2001.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the Veteran's claim for service connection for a low back disability, he contends that such disability is related to his period of service.  He specifically alleges that he injured his low back during a march and that he subsequently suffered pain and numbness down his left leg.  He reports that he has continuously had pain in his low back since that time.  

The Board observes that the Veteran is competent to report a low back injury during service, low back symptoms in service, continuous low back symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The Veteran's service treatment records indicate that he was treated for low back problems on one occasion during service.  A January 1987 treatment entry noted that the Veteran had a chief complaint of back pain for two weeks.  The Veteran indicated that the pain was radiating down into his legs above the knee.  The assessment was strain of back.  

Post-service private and VA treatment records show treatment for low back problems on numerous occasions.  

For example, a February report from Danville Orthopedic and Athletic Rehabilitation, Inc., noted that in November 1996, the Veteran developed low back pain.  The assessment included low back pain of three months duration with no radiation.  

A February 1997 MRI study, as to the Veteran's lumbar spine, related an impression of minimal degenerative disc bulging at L4-L5.  

A January 2001 VA rheumatology consultation report noted that the Veteran complained of polyarthralgia of the hands, wrists, elbows, and shoulders.  He also reported that he had low back pain.  The Veteran stated since 1991 he had noticed low back pain and that he then noticed bilateral knee pain and then bilateral shoulder pain.  He indicated that he subsequently noticed bilateral elbow, hand, and wrist pain.  The assessment included polyarthralgias (hands/wrists/elbows/shoulders) and low back pain.  

A January 2001 radiological report, as to the Veteran's pelvis, indicated that the Veteran had had low back pain for nine years that was progressively worsening.  There was a notation that the Veteran should be evaluated for seronegative spondyloarthropathies.  The impression was a normal pelvis.  

An April 2007 VA spine examination report noted that the Veteran's claims file was reviewed.  There was also a notation, however, that medical records were not requested by the RO and that the only medical records in Computerized Patient Record System (CPRS) were past VA examinations.  The Veteran reported that he had degenerative disc disease of the lumbar spine that had its onset in 1987.  He indicated that he pulled a muscle in his lower back, at that time, and that he didn't pay any attention.  The Veteran stated that when his joint pain started in the lower back region, an X-ray revealed a bulging disc.  The diagnosis was radiographic evidence of early degenerative disc disease at L4-L5 of the lumbar spine, with no functional impairments of the lumbar spine.  The examiner indicated that the Veteran was diagnosed with lumbar strain while in the military and that such condition apparently resolved because there was no further functional interference from his back pain, no profile was issued to restricted duties, and he had a normal discharge examination.  The examiner stated that, additionally, there was documentation revealing that the Veteran reported that he hurt his back while lifting at his civilian employment.  The examiner remarked that there was also no documentation of a back condition from the time of the Veteran's discharge until nearly ten years later.  

The Board observes that it is unclear whether the VA examiner reviewed the Veteran's entire claims file in providing his opinion.  The examiner noted that the Veteran's claims file was reviewed, but also stated that medical records were not requested by CPRS and that only past VA examinations were of record.  Additionally, the examiner did not specifically address the Veteran's history of low back pain continuing since his period of service, or the Veteran's report that he had radiation of low back pain down his legs when he was treated in service in January 1987.  

Additionally, in his August 2007 substantive appeal, the Veteran reported that he had had low back pain with radiation down his right leg since his release from active military service.  

At the September 2008 RO hearing, the Veteran testified he was on a road march during service when injured his low back.  He stated that he was told that he had sprained the lower part of his back.  The Veteran reported, however, that he was also having pain and numbness down his left leg.  He indicated that he continuously had pain in his low back from that point on, with off and on pain.  

The Board notes, therefore, that the Veteran has essentially not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for a low back disability.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for an increased rating for his residuals of an undiagnosed illness, currently listed as including polymyalgias, polyarthralgia, fatigue, abdominal pain, diarrhea, and depression, the Board notes that the Veteran was last afforded several relevant VA examinations in April 2007.  An April 2007 VA chronic fatigue examination related a diagnosis of depression, residual of uncomplicated fatigue.  

An April 2007 VA fibromyalgia examination report indicated a diagnosis of subjective complaint of myalagias without objective evidence of inflammatory or connective tissue disease.  The examiner noted that there were no functional impairments of any muscle or muscle groups.  An April 2007 VA orthopedic examination report noted a diagnosis of history of patellar syndrome.  

An April 2007 VA rectal examination report related a diagnosis of history of hemorrhoids with an uremarkable examination for hemorrhoids or other abnormalities related to hemorrhoids.  

An April 2007 VA psychiatric examination report indicated a diagnosis of major depressive disorder secondary to numerous medical problems.  

The Board observes that a prior December 2005 VA psychiatric examination report related a diagnosis of major depressive disorder secondary to service-connected physical conditions.  The Board notes that the Veteran's depression is presently listed as a symptom of his service-connected residuals of an undiagnosed illness, currently listed as including polymyalgias, polyarthralgia, fatigue, abdominal pain, diarrhea, and depression.  The Board observes that the Veteran is already in receipt of the maximum rating for such disorder under 38 C.F.R. § 4.71a, Diagnostic Codes 8850-5025 (2010).  The Veteran's representative has alleged that the Veteran is entitled to a separate compensable rating for his service-connected depression.  

The Board observes that the Veteran has not been afforded VA examinations as to his service-connected residuals of an undiagnosed illness, currently listed as including polymyalgias, polyarthralgia, fatigue, abdominal pain, diarrhea, and depression for almost four years.  Additionally, the Veteran has not been afforded a VA psychiatric examination report for almost four years and he is specifically claiming entitlement to a separate compensable rating for depression.  As such, the record clearly raises a question as to the current severity of the Veteran's service-connected residuals of an undiagnosed illness, currently listed as including polymyalgias, polyarthralgia, fatigue, abdominal pain, diarrhea, and depression.  Therefore, the Board finds that current examinations are necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

As to the Veteran's claim for entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R § 4.30 based on surgery for a left knee disability in 2001, the Board notes that he claims that he underwent an arthroscopy with two compartment synovectomy of the left knee on July 31, 2001.  The Veteran has alleged that he was out of work from July 31, 2001 to November 12, 2001.  

The Board observes that a July 31, 2001 operative report from Person Memorial Hospital noted that the Veteran underwent a left knee arthroscopy, with two compartment synovectomy.  A subsequent August 23, 2001 treatment entry from Duke University Medical Center indicated that the Veteran returned for evaluation of his left knee following an arthroscopy for jumper's knee and infrapatella plica with resultant two compartment synovectomy on July 31, 2001.  The examiner stated that he was going to allow the Veteran to return to work with some minor restrictions, principally kneeling on the left knee and alternating tasks to prevent repetition.  The Board notes, however, that a November 12, 2001 treatment entry from the same facility noted that the Veteran was feeling much better and would like to return to work as a heavy duty mechanic.  

The Board further notes that a temporary total disability evaluation (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted.  Specifically, a temporary total evaluation will be assigned under this section if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30.  

The Board observes that while the record contains the operative report for the July 2001 surgery on the Veteran's knee, it is unclear whether all the relevant treatment records pertaining to such surgery are of record.  For example, an August 23, 2001 treatment entry from Duke University Medical Center noted that the Veteran returned for evaluation of his left knee following an arthroscopy for jumper's knee and infrapatella plica with resultant two compartment synovectomy on July 31, 2001 and the examiner indicated that he was going to allow the Veteran to return to work with some minor restrictions, principally kneeling on the left knee and alternating tasks to prevent repetition.  The Board notes, however, that a subsequent November 12, 2001 treatment entry from the same facility noted that the Veteran was feeling much better and would like to return to work as a heavy duty mechanic.  Additionally, although the Veteran has indicated that he was unemployed for four months following the surgery, he has not provided any information as to whether he required crutches, immobilization by cast, etc.  Thus, the Veteran should be asked to authorize release of records pertaining to his July 2001 surgery and follow-up treatment and to provide more information as to his claim.  

Finally, as the Veteran's claim for a TDIU rating is inextricably intertwined with his claims for an increased rating for his service-connected residuals of an undiagnosed illness, currently listed as including polymyalgias, polyarthralgias, fatigue, abdominal pain, diarrhea, and depression; and his claim for entitlement to a separate compensable rating for depression, those matters will be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for low back problems, residuals of an undiagnosed illness (such as polymyalgias, polyarthralgia, fatigue, abdominal pain, and depression), and for psychiatric problems since April 2007.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since April 2007 should be obtained.  

2.  Contact the Veteran and request that he indicate whether he required one month or more of convalescence following his July 31 2001 left knee surgery, and to indicate the dates of such convalescence.  The Veteran should also be requested to provide the specific dates he was out of work as a result of his left knee surgery on July 31, 2001, as opposed to as a result of any other non-service-connected or service-connected disabilities; as well as whether he required the use of a wheelchair or crutches (regular weight-bearing prohibited) following the July 31, 2001 surgery.  

3.  Ask the Veteran to identify all medical providers who provided follow-up treatment for his service-connected left knee disability following the July 31, 2001 surgery, through December 2001.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

4.  Schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his claimed low back disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current low back disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as likely as not (50 percent or greater probability) that any diagnosed low back disabilities are etiologically related to the Veteran's period of service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

5.  Schedule the Veteran for VA examinations, to specifically include a VA psychiatric examination, to determine the current severity of his service-connected residuals of an undiagnosed illness, currently listed as including polymyalgias, polyarthralgia, fatigue, abdominal pain, diarrhea, and depression.  The claims folder must be provided to and reviewed by the examiners in conjunction with the examinations.  All signs and symptoms of the service-connected residuals of an undiagnosed illness, currently listed as including polymyalgias, polyarthralgia, fatigue, abdominal pain, diarrhea, and depression, should be reported in detail (including all information necessary for rating the disability under Diagnostic Codes 8850-5025).  The examiners should also describe the impact of the Veteran's residuals of an undiagnosed illness, currently listed as including polymyalgias, polyarthralgia, fatigue, abdominal pain, diarrhea, and depression, on his occupational and social functioning, and specifically opine whether such disorder renders him unemployable. 

The psychiatric examiner should specifically indicate whether the Veteran has a known diagnosis of depression separate from his service-connected residuals of an undiagnosed illness, currently listed as including polymyalgias, polyarthralgia, fatigue, abdominal pain, diarrhea, and depression.  The rationale for any opinions expressed should be set forth by the examiner.  

6.  Thereafter, readjudicate the Veteran's claims for the following: entitlement to service connection for a low back disability; entitlement to an increase in a 40 percent rating for residuals of an undiagnosed illness (currently listed as including polymyalgias); polyarthralgia, fatigue, abdominal pain, diarrhea, and depression; entitlement to a separate compensable rating for depression; entitlement to a TDIU rating; and entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R § 4.30 based on surgery for a left knee disability in July 2001.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


